DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/Restriction mailed to applicant on 10/13/2021, applicant has made an election of Invention II, claims 15-27, in the reply filed on 12/13/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	As a result of applicant’s election, claims 1 and 15-27 are examined in the present office action, and claims 2-14 and 28-30 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 2-14 and 28-30 will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
4.	The drawings contain fourteen sheets of figures 1a-1f, 2a-2c, 3a-3f and 4a-4d were received on 7/3/2019.  These drawings are objected by the examiner for the following reasons.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the numerical references of “317” which are mentioned in the description, see each of paragraphs [0020] and [0033].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the numerical character of “400” shown in each of figs. 4a-4d which is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the features thereof “a first fixed angle”,  the “a second fixed angle” and “a fixed point in space” as recited by “each monocular is attached … the device” (claim 15, lines 22-26) must be shown or the features canceled from the claim.  No new matter should be entered.

8.	The drawings are objected to because the use of numerical references “302” and “307” in figs. 1b, 2a and 2c is not consistent. In particular, while applicant uses the reference of “302” for an element located close to the element of “311” in fig. 1b; however, the element closed to the element of “311” in fig. 2a is numbered as “307” and the element closed to the eyepiece lens “315” in fig. 2c is numbered as “307”, see also fig. 2b. The examiner is of opinion that the reference of “307” shown in each of fig. 2a and 2c should be changed to --302--. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 
Specification
9.	The abstract of the disclosure is objected to because of it does not provide a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).
10.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
11.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
12.	Claims 15-27 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 15: the use of claimed language for element claimed is not consistent. In particular, while the claim uses the terms thereof “monocular devices” for element constituted the night vision device, see the claim on line 2; however, the claim uses the term “monoculars (or monocular) for elements constituted the night vision device, see the claim on each of lines 18, 22, 23, and 25. It is suggested that applicant amends the claim by changing “tow monocular devices” on line 2 to --two monoculars-- or changing the term of “monoculars” appeared on 
b) The remaining claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
Claim Interpretation
13.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

14.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
15.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “one mounting feature” as recited in claim 1 on lines 2-3, and in claim 15 on line 4;
b) “one focus mechanism” as recited in claim 1 on each of lines 8 and 10, and in claim 15, lines 9-10 and lines 12-13;
c) “a tube module” as recited in claim 1 on line 11, and in claim 15 on line 14; 
d) “a monocular mounting system” as recited in claim 15 on line 18;
e) “a mount attachment” as recited in claim 17 on line 2; and
f) “the mounting mechanisms” as recited in claim 22 on lines 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



17.	Claims 1 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “at least one mounting feature” (lines 2-3) is indefinite. What does applicant mean by “feature” in the mentioned feature?
a2) the feature thereof “the mechanical axis” (lines 5-6) is indefinite because it does not have a proper antecedent basis. Further, what does applicant mean by the mentioned feature? What component(s) is/are being used to define/construct a so-called “mechanical” structure of an axis? and

b) Claim 15 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
b1) the same reasons as set forth in elements a1)-a3) set forth above; and
b2) the feature thereof “each monocular … the device”(lines 22-26) is indefinite. In particular, it is unclear how each monocular attached to a correspond monocular bridge of a cross beam can provide the features thereof “the two monoculars … the device” as claimed on lines 23-26 of the claim. What kind of structure between the monocular and the monocular bridge so that the monoculars can obtain the results as claimed?
c) Claim 16 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the collimation” (line 1) and “the two monocular devices alignment” (lines 3-4) lacks a proper antecedent basis.
d) Claim 20 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “wherein when the lever … dovetail plate” (lines 3-7). Applicant should note that the use of term “when”, see line 3 and 4 of the claim, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
e) Claim 22 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the mounting mechanism” (lines 4-5) lacks a proper antecedent basis. Further, it is completely unclear about the structure of the so-called “the mounting mechanisms” recited in the claim.

g) The remaining claims are dependent upon the rejected base clam and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al (US Patent No. 5,867,313) in view of Smith et al (US Publication No. 2008/0007826) and Bowen et al (US Patent No. 6,150.650).
Schweitzer et al discloses a night vision monocular.
Regarding to the present claim 1, the night vision monocular as disclosed in columns 2-4 and 7 and shown in figs. 1-2 and 4 comprises the following features:
a) a monocular housing (12) made from a molded plastic material and having a mounting feature (152) extending along an outer surface of the monocular housing wherein an optical axis of the monocular housing is aligned in parallel with a mechanical axis of the mounting feature. It is noted when the mounting feature (152) is attached to the holes (150) defined in the housing (12) then the axis defined by the rail (155) of the mounting feature (152) which axis extends along the length of the rail is substantially parallel to the optical axis of the housing (12), see column 7 and figs. 1 and 4 ; 
b) an eyepiece optical assembly (80) having an eyepiece focus ring (86) connected to the monocular housing (12) by at least one focus mechanism which is in form of threaded region (82) engaged the interior of the housing neck region (24) of the housing (12) so a rotation of the focusing ring (86) slides the eyepiece assembly with respect to the housing (12); 
c) an objective optical assembly (72) having an objective focus ring (74) connected to the monocular housing by at least one focus mechanism which is in form of threaded region (76) engaged the interior of the tubular extension (46) of the face (4) constituted the housing (12) so a rotation of the focusing ring (74) slides the objective lens assembly with respect to the housing (12); and

There are two things missing from the monocular provided by Schweitzer et al as follow:
First, while Schweitzer et al disclose that the housing (12) is made by molded plastic material, Schweitzer et al does not disclose that the housing is made by conductive material; and
Second, Schweitzer et al does not disclose that there is an insulative material for shielding the tube module from other components of the monocular.
Regarding to the first feature missing from the night vision monocular provided by Schweitzer et al, it is noted that the housing for supporting optical elements in a night vision monocular wherein the housing is made by a molded plastic or metal or composite material is known to one skilled in the art as can be seen in the night vision monocular provided by Smith et al. In particular, Smith et al discloses a night vision monocular having a housing (12) for supporting an objective lens assembly (32), an image intensifier module (34) and an eyepiece lens assembly (40), see paragraphs [0021]-0024] and figs. 1-2, 4-5, for example, and teaches that the housing (12) is made by molded plastic or metal of composite material, see Smith et al in paragraph [0021]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the night vision monocular provided by 
The combined product as provided by Schweitzer et al and Smith et al does not disclose that the tube module has an insulative material for shielding the tube module from other components of the monocular which is missing from the night vision monocular provided by Schweitzer et al; however, the use of an electric-insulating material for providing electrical insulation and mechanical support is known to one skilled in the art as can be seen in the night vision monocular provided by Bowen et al, see columns 7-8 and fig. 10 for a night vision monocular and column 4, lines 60-64 for the electrical insulation for an image intensifier device. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Schweitzer et al and Smith et al by using an electrical insulation material for the tube module as suggested by Bowen et al for the purpose of electrically insulation the tube module from other components of the monocular to prevent any electrical interference in the combined product during use.
21.	Claims 1, 15-16, 23 and 25, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable Smith et al (US Publication No. 2008/0007826) in view of Schweitzer et al (US Patent No. 5,867,313) and Bowen et al (US Patent No. 6,150.650).
Smith et al discloses a binocular (200) which comprises a central bridge (213) for connecting two night vision monoculars (10).
A) Regarding to the present claim 15, the binocular (200) as described in paragraphs [0034]-[0039] and shown in figs. 9-11 comprises the following features:
a) two monocular devices (10); and

Regarding to the structure of each monoculars as recited in present claims 1 and 15, as provided in paragraphs [0021]-[0028] and shown in figs. 1-5, each monocular comprises the following features:
a1)  a monocular housing (12) having a tube body (14) made from a conductive material, see paragraph [0021], wherein the tube body (14) has a mounting feature (50) having a platform (52) extending along an outer surface of the monocular housing wherein an optical axis of the monocular housing is aligned in parallel with a mechanical axis of the mounting feature, see paragraphs [0027]- [0028] and figs. 1-3 in which the platform (52) defines a mechanical axis for connecting to other components such as a power assembly wherein the mechanical axis defined by the platform (52) is substantially parallel to the optical axis of the housing (12);

a3) an objective optical assembly (16, 32) having an objective lens system (32) and a focus ring (16) wherein the focus ring (16) is axially adjustable relative to the tube body (14) to vary the position of the objective lens system (32) with respect to a tube module (30) for purpose of focusing, see paragraphs [0021]-[0022] and [0024]; and 
a4) a tube module (30, 34) having a tube power supply (60, 62, 70) wherein an optical axis of the tube module is aligned in parallel with the mechanical axis of the mounting feature. It is noted that the optical axis of the tube module (90) is parallel to the optical axis of the housing (12) thus the optical axis of the tube module is parallel to the mechanical axis of the mounting feature (152), see also element a1) above.
The only feature missing from the binocular provided by Smith et al is that Smith et al does not disclose that there is an insulative material for shielding the tube module from other components of the monocular. However, the use of an electric-insulating material for providing electrical insulation and mechanical support is known to one skilled in the art as can be seen in the night vision monocular provided by Bowen et al, see columns 7-8 and fig. 10 for a night vision monocular and column 4, lines 60-64 for the electrical insulation for an image intensifier device. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the binocular provided by Smith et al by using an electrical insulation 
B) Regarding to the present claim 16, the arrangement/fixation of the objective lens assembly (16, 32), the tube module (30, 34) and the eyepiece lens assembly (18, 40) inside the tube body (14) of the housing (12) make a collimation of the mentioned components, and the arrangement/fixation of the two monoculars to the cross beam (212) of the mounting system (210) via the connecting portions (211a, 211b) aligning the two monoculars.
C) Regarding to the present claim 23, it is noted that the night vision device of claim 15, wherein the cross beam (212) is conductively connected to each monocular (10), see Smith et al in paragraph [0034].
D) Regarding to the present claim 25, the power supply (60, 62, 70) provides power to the tube module (34) wherein the supply comprises pins (62) extending between the central bridge (213) of the cross beam (212) and the monocular (10).
22.	Claims 17-18 and 22, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Publication No. 2008/0007826) in view of Schweitzer et al (US Patent No. 5,867,313) and Bowen et al (US Patent No. 6,150,650) as applied to claim 15 above, and further in view of Wannagot et al (US Patent No. 5,703,354).
It is noted that while Smith et al discloses that the binocular comprises a platform (240) for connecting the binocular to  a helmet, see Smith et al, paragraph [0039], Smith et al does not disclose that a mount slide rotatably connected to a helmet via a mount attachment.

Regarding to the present claim 22, it is noted that a housing supporting all optical elements, electrical elements and mechanical elements acts as a complete electrical shield for all mentioned elements wherein there is at least electrical connection from a power source to optical elements and electrical elements being used to provide power to the elements need power for working.
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
24.	The US Patent No. 5,118,925 is cited as of interest in that it discloses an image intensifier module having a shielding.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872